Per Curiam:
The Trial Term properly held that the publication of the libelous article was not justified. The libel itself was so gross and the circumstances under which it was printed were so aggravating that a verdict for substantial damages was proper. We are of opinion that errors were committed both in the admission and exclusion of evidence bearing upon the amount of damages. These errors, however, did not affect the question of liability. We are further of opinion that full relief to the defendant from any possible injury arising therefrom can be given by a reduction of this verdict. The judgment and order should be reversed, with costs to appellant to abide the event, unless the plaintiff will stipulate to reduce the verdict to the sum of $25,000. If the plaintiff so stipulates, the judgment as so modified and the order appealed from may stand affirmed, without costs. Present — Clarke, P. J., Laughlin, Dowling, Smith and Greenbaum, JJ. Judgment and order reversed and new trial ordered, with costs to appellant to abide event, unless plaintiff stipulates to reduce judgment as entered to the sum of $25,144.94; in which event the judgment as so modified and the order appealed from are affirmed, without costs. Settle order on notice.